Citation Nr: 0836959	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-17 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection diabetes mellitus, claimed 
as a result of exposure to herbicide agents.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active service from August 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case was previously remanded by the Board in March 2006.  
In that remand, the Board ordered that specific development 
steps be taken.  If any benefit on appeal remained denied, 
the claim was to be readjudicated, and the veteran was to be 
provided with a supplemental statement of the case (SSOC) 
that contained notice of all relevant actions taken.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that significant 
development sought by the Board on the issue on appeal has 
not been completed, another remand is now required.  38 
C.F.R. § 19.9 (2007).  

The veteran contends that he contracted diabetes mellitus as 
the result of exposure to herbicides during a period of 
temporary duty at the Osan Air Base (AB) and at Kunju, both 
in Korea.  In the Board's March 2006 remand, the Board cited 
evidence of record showing that the veteran served in Korea 
in 1968.  The Board also noted that the veteran had not 
indicated how he was exposed to herbicides (e.g., inhalation, 
handling of containers, etc.), and that this specific 
information had not been requested from him.  The Board 
therefore remanded in order to afford the veteran with an 
opportunity to detail how he was exposed to herbicides in 
Korea.  After this information was obtained, that 
information, coupled with evidence that the veteran had 
served in Korea, including the dates and places of that 
service, was to be forwarded to Cheryl Konieczny, of the VA 
C&P Service, for verification of exposure to herbicides.  

On remand, in a letter dated in March 2006, the veteran was 
asked for specific, detailed information regarding how he was 
exposed to herbicides during his service in Korea, and was 
also asked to submit any other evidence, such as buddy 
statements, photographs, personal contemporaneous 
correspondence, etc., that he had in support of his claim of 
herbicide exposure.  The veteran responded in a brief 
statement in support of his claim, dated in April 2006, 
stating that his workspace was adjacent to the airstrip at 
Osan AB, where, he contended, drums of Agent Orange were 
unloaded, and that he was thereby exposed through the 
unloading process and transportation of the herbicide, and 
that his exposure "could have come through this process."  

The case file does not contain any indication that the agency 
of original jurisdiction (AOJ) thereafter complied with the 
remainder of the Board's remand order.  Specifically, there 
is no evidence that an enquiry was made to Cheryl Konieczny 
of the VA C&P Service for verification of exposure to 
herbicides, and there is no supplemental statement of the 
case (SSOC) in the case file showing that the case was 
readjudicated in accordance with the Board's remand order.  

The Board also notes that a recent decision by the United 
States Court of Appeals for Veterans Claims (Court) specifies 
that Veterans Claims Assistance Act of 2000 (VCAA) 
notification to the veteran applies to all five elements of a 
service connection claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  On 
remand, the RO must ensure that VA's duty to notify, as 
clarified by the Court in Dingess, is complied with.  
Specifically, the veteran must be apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  Id.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and relevant case law is 
completed.  Specifically, the RO must 
provide notice to the veteran that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  See Dingess, supra.

2.  The AOJ should verify through Cheryl 
Konieczny, VA C&P Service, or her 
successor on the C&P Service Regulations 
Staff, whether the veteran was likely 
exposed to herbicides during his service 
in Korea at Osan Air Force Base from 
February 3, 1968, to June 1, 1968, while 
attached to the 2049 Communications Group 
(AFCS) or the 6171st Air Base Squadron, 
during which time the veteran avers that 
his workspace was adjacent to the 
airstrip at Osan AB, where, he contended, 
drums of Agent Orange were unloaded, and 
that he was thereby exposed through the 
unloading process and subsequent 
transportation of the herbicide.    

3.  Thereafter, the veteran's claim must 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).





